Exhibit 10.60
STANDARD EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN
DSW INC
AND
Jon Ricker
This Standard Executive Employment Agreement (“Agreement”) by and between DSW
Inc. (“Company”) and Jon Ricker (“Executive”), collectively, the “Parties,” is
effective as of the date signed (“Effective Date”) and supercedes and replaces
any other oral or written employment-related agreement between the Executive and
the Company.
1.00 Duration
This Agreement will remain in effect from the Effective Date until it terminates
as provided in Section 5.00. Any notice of termination required to be given
under this Agreement must be given as provided in Section 6.00 and will be
effective on the date prescribed in Section 5.00.
2.00 Executive’s Employment Function
2.01 Position. The Executive agrees to serve as the Company’s Executive Vice
President, Chief Administrative Officer with the authority and duties
customarily associated with this position and to discharge any other duties and
responsibilities assigned by the President. The Executive will report directly
to and be subject to the supervision, advice and direction of the President, or
his/her designate. The Executive agrees at all times to observe and be bound by
all Company rules, policies, practices, procedures and resolutions that
generally apply to Company employees of comparable status and which do not
conflict with the specific terms of this Agreement.
2.02 Place of Performance. The Executive’s duties will principally be performed
in Columbus, Ohio, except for required travel on the Company’s business, unless
the President requires the Executive to perform duties at another location.
3.00 Compensation
The Company will pay the Executive the amounts described in Section 3.00 as
compensation for the services described in this Agreement and in exchange for
the duties and responsibilities described in Section 4.00.
3.01 Base Salary. The Company will pay to the Executive an annualized base
salary of $535,000, which may be adjusted at the Company’s discretion (“Base
Salary”). The Executive’s Base Salary will be paid in installments that
correspond with the Company’s normal payroll practices.

 



--------------------------------------------------------------------------------



 



3.02 Cash Incentive Bonus.
[1] The Executive will be eligible to receive a Cash Incentive Bonus under the
terms of the DSW Inc. Incentive Compensation Plan (“Incentive Plan”), as
modified by the Company. The Company intends to provide the Executive with a
cash bonus of 50 percent of Base Salary based on the Executive’s achievement of
the incentive goals established by the Company. Subsequent annual cash bonuses
will be based, in the Company’s discretion, on Incentive Goals and percentages
of Base Salary determined under the Incentive Plan that is then in effect.
[2] Payment of Cash Bonus. Any Cash Incentive Bonus will be payable, in cash,
consistent with the Company’s normal bonus payment policy.
3.03 Equity Incentive. Subject to the Company’s discretion, the Executive will
be eligible to receive discretionary grants of stock options and restricted
stock units.
3.04 Benefit Plans. Subject to their terms, the Executive may participate in any
Company sponsored employee pension or welfare benefit plan at a level
commensurate with the Executive’s title and position.
3.05 Vacations. Subject to the terms of the Company’s vacation policy, the
Executive is entitled to four weeks of vacation each calendar year to be taken
during periods approved by the President.
3.06 Expenses. The Executive is entitled to receive prompt reimbursement for all
normal and reasonable expenses incurred while performing services under this
Agreement, including all reasonable travel expenses. Reimbursement for these
expenses will be made as soon as administratively feasible after the date the
Executive submits appropriate evidence of the expenditure and otherwise complies
with the Company’s business expense reimbursement policy. Reimbursement of
expenses in one year will not affect the amount of expenses that may be
reimbursed in a later year.
3.07 Termination Benefits. The Company also will provide the Executive with the
termination benefits described in Section 5.00.
4.00 Executive’s Obligations
The amounts described in Sections 3.00 and 5.00 are provided by the Company in
exchange for (and have a value to the Company equivalent to) the Executive’s
performance of the obligations described in this Agreement, including
performance of the duties and the covenants and releases made and entered into
by and between the Executive and the Company in this Agreement.
4.01 Scope of Duties. The Executive will:
[1] Devote all available business time, best efforts and undivided attention to
the Company’s business and affairs; and

2



--------------------------------------------------------------------------------



 



[2] Not engage in any other business activity, whether or not for gain, profit
or other pecuniary benefit.
[3] However, the restriction described in Section 4.01[1] and [2] will not
preclude the Executive from:
[a] Making or holding passive investments in outstanding shares in the
securities of publicly-owned companies or other businesses [other than
organizations described in Section 4.05], regardless of when and how that
investment was made; or
[b] Serving on corporate, civic, religious, educational and/or charitable boards
or committees but only if this activity [i] does not interfere with the
performance of duties under this Agreement and [ii] is approved by the
President.
4.02 Confidential Information.
[1] Obligation to Protect Confidential Information. The Executive acknowledges
that the Company and its subsidiaries, parent corporation and affiliated
entities (collectively, “Group” and separately, “Group Member”) have a
legitimate and continuing proprietary interest in the protection of Confidential
Information (as defined in Section 4.02[2]) and have invested, and will continue
to invest, substantial sums of money to develop, maintain and protect
Confidential Information. The Executive agrees [a] during and after employment
with all Group Members [i] that any Confidential Information will be held in
confidence and treated as proprietary to the Group, [ii] not to use or disclose
any Confidential Information except to promote and advance the Group’s business
interests and [b] immediately upon separation from employment with all Group
Members, to return to the Company any Confidential Information.
[2] Definition of Confidential Information. For purposes of this Agreement,
Confidential Information includes any confidential data, figures, projections,
estimates, pricing data, customer lists, buying manuals or procedures,
distribution manuals or procedures, other policy and procedure manuals or
handbooks, supplier information, tax records, personnel histories and records,
information regarding sales, information regarding properties and any other
Confidential Information regarding the business, operations, properties or
personnel of the Group (or any Group Member) which are disclosed to or learned
by the Executive as a result of employment with any Group Member, but will not
include [a] the Executive’s personal personnel records or [b] any information
that [i] the Executive possessed before the date of initial employment
(including periods before the Effective Date) with any Group Member that was a
matter of public knowledge, [ii] became or becomes a matter of public knowledge
through sources independent of the Executive, [iii] has been or is disclosed by
any Group Member without restriction on its use or [iv] has been or is required
to be disclosed by law or governmental order or regulation. The Executive also
agrees that, if there is any reasonable doubt whether an item is public
knowledge, to not regard the item as public knowledge until and unless the
Senior Vice President of Human Resources confirms to

3



--------------------------------------------------------------------------------



 



the Executive that the information is public knowledge or an arbitrator, acting
under Section 9.00, finally decides that the information is public knowledge.
[3] Intellectual Property. The Executive expressly acknowledges that all right,
title and interest to all inventions, designs, discoveries, works of authorship,
and ideas conceived, produced, created, discovered, authored, or reduced to
practice during the Executive’s performance of services under this Agreement,
whether individually or jointly with any Group Member (the “Intellectual
Property”) shall be owned solely by the Group, and shall be subject to the
restrictions set forth in Section 4.02[1] above. All Intellectual Property which
constitutes copyrightable subject matter under the copyright laws of the United
States shall, from the inception of creation, be deemed to be a “work made for
hire” under the United States copyright laws and all right, title and interest
in and to such copyrightable works shall vest in the Group. All right, title and
interest in and to all Intellectual Property developed or produced under this
Agreement by the Executive, whether constituting patentable subject matter or
copyrightable subject matter (to the extent deemed not to be a “work made for
hire”) or otherwise, shall be assigned and is hereby irrevocably assigned to the
Group by the Executive. The Executive shall, without any additional
consideration, execute all documents and take all other actions needed to convey
the Executive’s complete ownership interest in any Intellectual Property to the
Group so that the Group may own and protect such Intellectual Property and
obtain patent, copyright and trademark registrations for it. The Executive
agrees that any Group Member may alter or modify the Intellectual Property at
the Group Member’s sole discretion, and the Executive waives all right to claim
or disclaim authorship.
4.03 Solicitation of Employees. The Executive agrees that during employment, and
for the longer of any period of salary continuation or for two years after
terminating employment with all Group Members [1] not, directly or indirectly,
to solicit any employee of any Group Member to leave employment with the Group,
[2] not, directly or indirectly, to employ or seek to employ any employee of any
Group Member and [3] not to cause or induce any of the Group’s (or Group
Member’s) competitors to solicit or employ any employee of any Group Member.
4.04 Solicitation of Third Parties. The Executive agrees that during employment,
and for the longer of any period of salary continuation or for two years after
terminating employment with all Group Members not, directly or indirectly, to
recruit, solicit or otherwise induce or influence any customer, supplier, sales
representative, lender, lessor, lessee or any other person having a business
relationship with the Group (or any Group Member) to discontinue or reduce the
extent of that relationship except in the course of discharging the duties
described in this Agreement and with the good faith objective of advancing the
Group’s (or any Group Member’s) business interests.
4.05 Non-Competition. The Executive agrees that for the longer of any period of
salary continuation or for one year after terminating employment with all Group
Members not, directly or indirectly, to accept employment with, act as a
consultant to, or otherwise perform services that are substantially the same or
similar to those for which the Executive was compensated by any Group Member
(this comparison will be based on job-related functions and responsibilities and
not on job title) for any business that directly competes with the Group’s (or
any Group Member’s) business, which is understood by the Parties to be the sale
of significant branded or

4



--------------------------------------------------------------------------------



 



discount and off-price shoes and accessories at department stores, specialty
retail stores or home shopping network clubs. Illustrations of businesses that
compete with the Group’s business include, but are not limited to, The TJX
Companies, Inc. (T.J. Maxx; Marshall’s; The Maxx; Marmaxx), Shoe Carnival; MJM
Designer Shoes; The Shoe Dept; Payless ShoeSource; Off-Broadway Shoes; Famous
Footwear; Footstar; Nordstrom’s). This restriction applies to any parent,
division, affiliate, newly formed or purchased business(es) and/or successor of
a business that competes with the Group’s (or any Group Member’s) business.
4.06 Post-Termination Cooperation. As is required of the Executive during
employment, the Executive agrees that during and after employment with any Group
Members and without additional compensation (other than reimbursement for
reasonable associated expenses), to cooperate with the Group (and with each
Group Member) in the following areas:
[1] Cooperation With the Company. The Executive agrees [a] to be reasonably
available to answer questions for the Group’s (and any Group Member’s) officers
regarding any matter, project, initiative or effort for which the Executive was
responsible while employed by any Group Member and [b] to cooperate with the
Group (and with each Group Member) during the course of all third-party
proceedings arising out of the Group’s (and any Group Member’s) business about
which the Executive has knowledge or information. For purposes of this
Agreement, [c] “proceedings” includes internal investigations, administrative
investigations or proceedings and lawsuits (including pre-trial discovery and
trial testimony) and [d] “cooperation” includes [i] the Executive’s being
reasonably available for interviews, meetings, depositions, hearings and/or
trials without the need for subpoena or assurances by the Group (or any Group
Member), [ii] providing any and all documents in the Executive’s possession that
relate to the proceeding, and [iii] providing assistance in locating any and all
relevant notes and/or documents.
[2] Cooperation With Third Parties. Unless compelled to do so by lawfully-served
subpoena or court order, the Executive agrees not to communicate with, or give
statements or testimony to, any opposing attorney, opposing attorney’s
representative (including private investigator) or current or former employee
relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which the Executive has knowledge or
information (other than knowledge or information that is not Confidential
Information as defined in Section 4.02[2]) as a result of employment with the
Group (or any Group Member) except in cooperation with the Company. The
Executive also agrees to notify the Senior Vice President of Human Resources
immediately after being contacted by a third party or receiving a subpoena or
court order to appear and testify with respect to any matter affected by this
section.
[3] Cooperation With Media. The Executive agrees not to communicate with, or
give statements to, any member of the media (including print, television or
radio media) relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which the Executive has knowledge or
information (other than knowledge or information that is not Confidential
Information as defined in Section 4.02[2]) as a result of employment with the
Group (or any Group Member). The Executive also agrees to notify the Senior Vice
President of Human Resources

5



--------------------------------------------------------------------------------



 



immediately after being contacted by any member of the media with respect to any
matter affected by this section.
4.07 Non-Disparagement. The Executive and the Company (on its behalf and on
behalf of the Group and each Group Member) agree that neither will make any
disparaging remarks about the other and the Executive will not make any
disparaging remarks about the Company’s Chairman, Chief Executive Officer or any
of the Group’s senior executives. However, this section will not preclude [1]
any remarks that may be made by the Executive under the terms of Section 4.06[2]
or that are required to discharge the duties described in this Agreement or [2]
the Company from making (or eliciting from any person) disparaging remarks about
the Executive concerning any conduct that may lead to a termination for Cause,
as defined in Section 5.04[5] (including initiating an inquiry or investigation
that may result in a termination for Cause), but only to the extent reasonably
necessary to investigate the Executive’s conduct and to protect the Group’s (or
any Group Member’s) interests.
4.08 Notice of Subsequent Employment. The Executive agrees to immediately notify
the Company of any subsequent employment during the period of salary
continuation after employment terminates.
4.09 Nondisclosure. The Executive agrees not to disclose the terms of this
Agreement in any manner to any person other than the President, one of the
Company’s Vice Presidents of Human Resources (or any Company representative they
expressly approve for such disclosure), the Executive’s personal attorney,
accountant and financial advisor, and the Executive’s immediate family or as
otherwise required by law.
4.10 Remedies. The Executive acknowledges that money will not adequately
compensate the Group for the substantial damages that will arise upon the breach
of any provision of Section 4.00. For this reason, any disputes arising under
Section 4.00 will not be subject to arbitration under Section 9.00. Instead, if
the Executive breaches or threatens to breach any provision of Section 4.00, the
Company will be entitled, in addition to other rights and remedies, to specific
performance, injunctive relief and other equitable relief to prevent or restrain
any breach or threatened breach of Section 4.00.
4.11 Return of Company Property. Upon termination of employment, the Executive
agrees to promptly return to the Company all property belonging to the Group or
any Group Member.
5.00 Termination and Related Benefits
This Agreement will terminate upon the occurrence of any of the events described
in this section.
5.01 Rules of General Application. The following rules apply generally to the
implementation of Section 5.00:
[1] Method of Payment. If the amount of any installment payments is or becomes
less than or equal to the applicable dollar amount under Section 402(g)(1)(B) of
the

6



--------------------------------------------------------------------------------



 



Internal Revenue Code of 1986, the Company may elect to pay such remaining
installments as a lump sum.
[2] Application of Pro Rata. Any pro rata share required to be paid under
Section 5.00 will be based on the number of days between the first day of the
fiscal year during which the Executive terminates employment and the date that
the Executive terminates employment divided by the number of days in the fiscal
year during which the Executive terminates employment.
5.02 Termination Due to Executive’s Death. This Agreement will terminate
automatically on the date the Executive dies. As of that date, and subject to
Section 5.04[6], the Company will make the following payments to the person the
Executive designates on the attached Beneficiary designation form or, with
respect to any Equity Incentive, the beneficiary the Executive designates under
the Stock Incentive Plan under which the award was issued (“Beneficiary”):
[1] Base Salary. The unpaid Base Salary the Executive earned to the date of
termination.
[2] Cash Incentive Bonus. The pro rata share of any Cash Incentive Bonus that
would have been paid to the Executive had the Executive not died based on the
extent to which performance standards are met on the last day of the year in
which the Executive dies.
[3] Equity Incentive. Subject to the terms of any applicable agreement, [a] the
Executive’s Beneficiary may exercise any outstanding stock options that are then
vested when the Executive dies and [b] those that would have been vested on the
last day of the fiscal year during which the Executive dies if the Executive had
not died.
[4] Other. Any rights accruing to the Executive under any employee benefit plan,
fund or program maintained by any Group Member will be distributed or made
available as required by the terms of the plan fund or program or as required by
law.
5.03 Termination Due to Executive’s Disability. The Company may terminate this
Agreement after ascertaining that the Executive is Disabled (as defined below —
“Disability”) by delivering to the Executive a written notice of termination for
Disability that includes the date termination for Disability is to be effective.
Subject to Section 5.04[6], if that notice is given and if all requirements of
this Agreement are met (including those imposed under Section 7.00), the Company
will make the following payments to the Executive:
[1] Base Salary. The unpaid Base Salary the Executive earned to the date of
termination.
[2] Cash Incentive Bonus. The pro rata share of any Cash Incentive Bonus that
would have been paid to the Executive had the Executive not become Disabled
based on the extent to which performance standards are met on the last day of
the year in which the Executive becomes Disabled.

7



--------------------------------------------------------------------------------



 



[3] Equity Incentive. Subject to the terms of any applicable agreement, [a] the
Executive may exercise any outstanding stock options that are vested when the
Executive became Disabled and [b] those that would have been vested on the last
day of the fiscal year during which the Executive becomes Disabled if the
Executive had not become Disabled.
[4] Other. Any rights accruing to the Executive under any employee benefit plan,
fund or program maintained by any Group Member will be distributed or made
available as required by the terms of the plan fund or program or as required by
law.
[5] Definition of Disability. For these purposes, Disability means that, for
more than six consecutive months, the Executive is unable, with a reasonable
accommodation, to perform the duties described in Section 4.01 on a full-time
basis due to a physical or mental disability or infirmity.
5.04 Termination for Cause. The Company may terminate the Executive’s employment
for Cause (as defined below — “Cause”) by delivering to the Executive a written
notice describing the basis for this termination and the date the termination
for Cause is to be effective. If the Executive is terminated for Cause and if
all requirements of this Agreement are met (including those imposed under
Section 7.00), the Company will make the following payments to the Executive:
[1] Base Salary. The unpaid Base Salary the Executive earned to the date of
termination.
[2] Cash Incentive Bonus. Any unpaid Cash Incentive Bonus earned for the fiscal
year that ends before the fiscal year during which the Executive is terminated
for Cause (but no Cash Incentive Bonus will be given with respect to the fiscal
year during which the Executive is terminated for Cause).
[3] Equity Incentive. The Executive’s entitlement to Equity Incentive will be
limited to those specifically described in the Company’s Stock Incentive Plan
and any applicable stock option and restricted stock agreements.
[4] Other. Any rights accruing to the Executive under any employee benefit plan,
fund or program maintained by any Group Member will be distributed or made
available as required by the terms of the plan fund or program or as required by
law.
[5] Definition of Cause. For these purposes, Cause means the Executive’s [a]
failure to substantially perform the duties associated with employment under
this Agreement; [b] willful, illegal or grossly negligent conduct that is
materially injurious to the Company or any Group Member monetarily or otherwise;
[c] violation of laws or regulations governing the Company or to any Group
Member; [d] breach of any fiduciary duty owed to the Company or any Group
Member; [e] misrepresentation or dishonesty which the Company determines has had
or is likely to have a material adverse effect upon the Company’s or any Group
Member’s operations or financial condition; [f] breach of Section 4.00 of this
Agreement; [g] involvement in any act of moral turpitude that has an injurious
effect on the Company (or any Group Member) or its reputation; or [h] breach

8



--------------------------------------------------------------------------------



 



of the terms of any non-solicitation or confidentiality clauses contained in an
Standard Executive Employment Agreement(s) with a former employer. The Company’s
dissatisfaction with the Executive’s performance, or the business results
achieved, shall not, in and of itself, constitute Cause under this Section.
[6] Subsequent Information. The terms of Section 5.04 will apply if, after the
Executive terminates under any other provision of Section 5.00, the Company
learns of an event that, had it been known before the Executive terminated
employment, would have justified a termination for Cause. In this case, the
Company will be entitled to recover (and the Executive agrees to repay) any
amounts (other than legally protected benefits) that the Executive received
under any other provision of Section 5.00 reduced by the amount the Executive is
entitled to receive under Section 5.04.
5.05 Voluntary Termination by Executive. The Executive may voluntarily terminate
employment with the Company at any time by delivering to the Company a written
notice specifying the date termination is to be effective, in which case the
Company will make the following payments to the Executive if all requirements of
this Agreement are met (including those imposed under Section 7.00):
[1] Base Salary. The unpaid Base Salary the Executive earned to the date of
termination.
[2] Cash Incentive Bonus. Any unpaid Cash Incentive Bonus earned for the fiscal
year that ends before the fiscal year during which the Executive voluntarily
terminates (but no Cash Incentive Bonus will be given with respect to the fiscal
year during which the Executive voluntarily terminates).
[3] Equity Incentive. The Executive’s entitlement to Equity Incentive will be
limited to those specifically described in the Company’s Stock Incentive Plan
and any applicable stock option and restricted stock agreements.
[4] Other. Any rights accruing to the Executive under any employee benefit plan,
fund or program maintained by any Group Member will be distributed or made
available as required by the terms of the plan fund or program or as required by
law.
5.06 Involuntary Termination Without Cause. The Company may terminate the
Executive’s employment at any time Without Cause (as defined below) by
delivering to the Executive a written notice specifying the date termination is
to be effective. Subject to Section 5.04[6] and Section 10.09, if this notice is
given and if all requirements of this Agreement are met (including those imposed
under Section 7.00), the Company will make the following payments to the
Executive as of the effective date of termination Without Cause:
[1] Base Salary. For 12 months beginning on the date of Involuntary Termination
Without Cause, the Company will continue to pay the Executive’s Base Salary at
the rate in effect on the effective date of Involuntary Termination Without
Cause. If such amount exceeds two times the annual compensation limit prescribed
by Section 401(a)(17) of the Internal Revenue Code of 1986 (the “Involuntary
Termination Limit”), then the Company will pay the severance obligation

9



--------------------------------------------------------------------------------



 



described in this Section 5.06[1] in two payment streams. The first payment
stream will be equal to the Involuntary Termination Limit, and the Company will
pay this amount in 12 monthly installments, beginning on the date of Involuntary
Termination Without Cause. The amount of the second payment stream will equal
the amount in excess of the Involuntary Termination Limit. The Company will pay
this amount in six monthly installments beginning on the date that is six months
after the date of the Executive’s Involuntary Termination Without Cause. As a
condition of this salary continuation, the Executive is expected to promptly and
reasonably pursue new employment. If during the salary continuation period the
Executive becomes employed either as an employee or a consultant, the
Executive’s Base Salary paid by the Company will be reduced by the amount of
Base Salary or consultant compensation paid by the new employer or entity for
the remainder of the salary continuation period. The Executive agrees to
immediately notify the Company of any subsequent employment or consulting work
during the period of salary continuation.
[2] Health Care. The Company will reimburse the Executive for the cost of
maintaining continuing health coverage under COBRA for a period of no more than
12 months following the date of termination, less the amount the Executive is
expected to pay as a regular employee premium for such coverage. Such
reimbursements will cease if the Executive becomes eligible for similar coverage
under another benefit plan.
[3] Cash Incentive Bonus. The pro rata share of any Cash Incentive Bonus that
would have been paid to the Executive had the Executive not been terminated
Without Cause based on the extent to which performance standards are met on the
last day of the year in which the Executive is terminated Without Cause.
[4] Equity Incentive. Subject to the terms of the Company’s Stock Incentive Plan
and any applicable agreement, the Executive may exercise any outstanding stock
options that are vested on the date of termination Without Cause and those that
would have vested during the one year following the effective date of
termination Without Cause as if the Executive had remained employed throughout
that one-year period.
[5] Other. Any rights accruing to the Executive under any employee benefit plan,
fund or program maintained by any Group Member will be distributed or made
available as required by the terms of the plan fund or program or as required by
law.
[6] Definition of Without Cause. For purposes of this Agreement, Without Cause
means termination of the Executive’s employment by the Company for any reason
other than those set forth in Section 5.02, 5.03 or 5.04.
6.00 Notice
6.01 How Given. Any notice permitted or required to be given under this
Agreement must be given in writing and delivered in person or by registered,
U.S. mail, return receipt requested, postage prepaid, or through Federal
Express, UPS, DHL or any other reputable professional delivery service that
maintains a confirmation of delivery system. Any delivery must be

10



--------------------------------------------------------------------------------



 



addressed to the Company’s Vice President of Human Resources at the Company’s
then-current corporate offices or to the Executive at the Executive’s address as
contained in the Executive’s personnel file.
6.02 Effective Date. Any notice permitted or required to be given under this
Agreement will be effective on the date it is delivered, in the event of
personal delivery, or on the date its receipt is acknowledged, in the event of
delivery by registered mail or through a professional delivery service described
in Section 6.01.
7.00 Release
In exchange for the payments and benefits described in this Agreement, as well
as any and all other mutual promises made in this Agreement, the Executive and
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees and assigns agree to release
and forever discharge the Company, the Group and each Group Member and their
executives, officers, directors, agents, attorneys, successors and assigns, from
any and all claims, suits and/or causes of action that grow out of or are in any
way related to the Executive’s recruitment to or employment with the Company and
all Group Members, other than any claim that the Company has breached this
Agreement. This release includes, but is not limited to, any claims that the
Company, the Group or any Group Member violated the Employee Retirement and
Income Security Act of 1974; the Age Discrimination in Employment Act; the Older
Worker’s Benefit Protection Act; the Americans with Disabilities Act; Title VII
of the Civil Rights Act of 1964 (as amended); the Family and Medical Leave Act;
any law prohibiting discrimination, harassment or retaliation in employment; any
claim of promissory estoppel or detrimental reliance, defamation, intentional
infliction of emotional distress; or the public policy of any state, or any
federal, state or local law. The Executive agrees, upon termination of
employment with all Group Members, to reaffirm and execute this release in
writing. If the Executive fails to reaffirm and execute this release, the
Executive agrees to forego any payment from the Company as if the Executive had
terminated employment voluntarily under Section 5.05. Specifically, the
Executive agrees that a necessary condition for the payment of any of the
amounts described in Section 5.00 in the event of termination (except
termination under Section 5.02) is the Executive’s reaffirmation of this release
upon termination of employment. The Executive acknowledges that the Executive is
an experienced senior executive knowledgeable about the claims that might arise
in the course of employment with the Company and knowingly agrees that the
payments upon termination (except those payable upon the Executive’s death)
provided for in this Agreement are satisfactory consideration for the release of
all possible claims. The Executive is advised to consult with an attorney prior
to executing this Agreement. The Executive acknowledges that 21 days have been
given to consider this release. The Executive may revoke consent to this
Agreement by delivering a written notice of such revocation to the Company
within seven days of signing this Agreement. If the Executive revokes this
consent, this Agreement will become null and void and the Executive must return
any compensation received under it, except salary earned for actual work.
8.00 Insurance
To the extent permitted by law and its organizational documents, the Company
will include the Executive under any liability insurance policy the Company
maintains for employees of

11



--------------------------------------------------------------------------------



 



comparable status. The level of coverage will be at least as favorable to the
Executive (in amount and each other material respect) as the coverage of other
employees of comparable status. This obligation to provide insurance for the
Executive will survive termination of this Agreement with respect to proceedings
or threatened proceedings based on acts or omissions occurring during the
Executive’s employment with the Company or with any Group Member.
9.00 Arbitration
9.01 Acknowledgement of Arbitration. Unless stated otherwise in this Agreement,
the Parties agree that arbitration is the sole and exclusive remedy for each of
them to resolve and redress any dispute, claim or controversy involving the
interpretation of this Agreement or the terms, conditions or termination of this
Agreement or the terms, conditions or termination of Executive’s employment with
the Group and with each Group Member, including any claims for any tort, breach
of contract, violation of public policy or discrimination, whether such claim
arises under federal or state law.
9.02 Scope of Arbitration. The Executive expressly understands and agrees that
claims subject to arbitration under this section include asserted violations of
the Employee Retirement and Income Security Act of 1974; the Age Discrimination
in Employment Act; the Older Worker’s Benefit Protection Act; the Americans with
Disabilities Act; Title VII of the Civil Rights Act of 1964 (as amended); the
Family and Medical Leave Act; any law prohibiting discrimination, harassment or
retaliation in employment; any claim of promissory estoppel or detrimental
reliance, defamation, intentional infliction of emotional distress; or the
public policy of any state, or any federal, state or local law.
9.03 Effect of Arbitration. The Parties intend that any arbitration award
relating to any matter described in Section 9.00 will be final and binding on
them and that a judgment on the award may be entered in any court of competent
jurisdiction, and enforcement may be had according to the terms of that award.
This section will survive the termination or expiration of this Agreement.
9.04 Location of Arbitration. Arbitration will be held in Columbus, Ohio, and
will be conducted by a retired federal judge or other qualified arbitrator. The
arbitrator will be mutually agreed upon by the Parties and the arbitration will
be conducted in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association. The Parties will
have the right to conduct discovery pursuant to the Federal Rules of Civil
Procedure; provided, however, that the arbitrator will have the authority to
establish an expedited discovery schedule and cutoff and to resolve any
discovery disputes. The arbitrator will have no jurisdiction or authority to
change any provision of this Agreement by alterations of, additions to or
subtractions from the terms of this Agreement. The arbitrator’s sole authority
will be to interpret or apply any provision(s) of this Agreement or any public
law alleged to have been violated. The arbitrator will be limited to awarding
compensatory damages, including unpaid wages or benefits, but, to the extent
allowed by law, will have no authority to award punitive, exemplary or
similar-type damages.
9.05 Time for Initiating Arbitration. Any claim or controversy not sought to be
submitted to arbitration, in writing, within 120 days of the date the Party
asserting the claim knew, or

12



--------------------------------------------------------------------------------



 



through reasonable diligence should have known, of the facts giving rise to that
Party’s claim, will be deemed waived and the Party asserting the claim will have
no further right to seek arbitration or recovery with respect to that claim or
controversy. Both Parties agree to strictly comply with the time limitation
specified in Section 9.00. For purposes of this section, a claim or controversy
is sought to be submitted to arbitration on the date the complaining Party gives
written notice to the other that [1] an issue has arisen or is likely to arise
that, unless resolved otherwise, may be resolved through arbitration under
Section 9.00 and [2] unless the issue is resolved otherwise, the complaining
Party intends to submit the matter to arbitration under the terms of
Section 9.00.
9.06 Costs of Arbitration. The Company will bear the arbitrator’s fee and other
costs associated with any arbitration, unless the arbitrator, acting under
Federal Rule of Civil Procedure 54(b), elects to award these fees to the
Company.
9.07 Arbitration Exclusive Remedy. The Parties acknowledge that, because
arbitration is the exclusive remedy for resolving issues arising under this
Agreement, neither Party may resort to any federal, state or local court or
administrative agency concerning breaches of this Agreement or any other matter
subject to arbitration under Section 9.00, except as otherwise provided in this
Agreement, and that the decision of the arbitrator will be a complete defense to
any suit, action or proceeding instituted in any federal, state or local court
before any administrative agency with respect to any arbitrable claim or
controversy.
9.08 Waiver of Jury. The Executive and the Company each waive the right to have
a claim or dispute with one another decided in a judicial forum or by a jury,
except as otherwise provided in this Agreement.
10.00 General Provisions
10.01 Representation of Executive. The Executive represents and warrants that
the Executive is not under any contractual or legal restraint that prevents or
prohibits the Executive from entering into this Agreement or performing the
duties and obligations described in this Agreement.
10.02 Modification or Waiver; Entire Agreement. No provision of this Agreement
may be modified or waived except in a document signed by the Executive and the
Company’s Chief Executive Officer or other person designated by the Company’s
Board of Directors. This Agreement, and any attachments referenced in the
Agreement, constitute the entire agreement between the Parties regarding the
employment relationship described in this Agreement, and any other agreements
are terminated and of no further force or legal effect. No agreements or
representations, oral or otherwise, with respect to the Executive’s employment
relationship with the Company have been made or relied upon by either Party
which are not set forth expressly in this Agreement.
10.03 Governing Law; Severability. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement, or the
application of any provision of this Agreement to any person or circumstance,
is, for any reason and to any extent, held invalid or

13



--------------------------------------------------------------------------------



 



unenforceable, such invalidity and unenforceability will not affect the
remaining provisions of this Agreement of its application to other persons or
circumstances, all of which will be enforced to the greatest extent permitted by
law and the Executive and the Company agree that the arbitrator (or judge) is
authorized to reform the invalid or enforceable provision [1] to the extent
needed to avoid the invalidity or unenforceability and [2] in a manner that is
as similar as possible to the intent (as described in this Agreement). The
validity, construction and interpretation of this Agreement and the rights and
duties of the Parties will be governed by the laws of the State of Ohio, without
reference to the Ohio choice of law rules.
10.04 No Waiver. Except as otherwise provided in Section 9.05, failure to insist
upon strict compliance with any term of this Agreement will not be considered a
waiver of any such term.
10.05 Withholding. All payments made to the Executive under this Agreement will
be reduced by any amount:
[1] That the Company is required to withhold in advance payment of the
Executive’s federal, state and local income, wage and employment tax liability;
and
[2] To the extent allowed by law, that the Executive owes (or, after employment
is deemed to owe) to the Company.
However, application of Section 10.06[2] will not extinguish the Company’s right
to seek additional amounts from the Executive (or to pursue other appropriate
remedies) to the extent that the amount that may be recovered by application of
Section 10.06[2] does not fully discharge the amount the Executive owes to the
Company and does not preclude the Company from proceeding directly against the
Executive without first exhausting its right of recovery under Section 10.06[2].
10.06 Survival. Subject to the terms of the Executive’s Beneficiary designation
form, the Parties agree that the covenants and promises set forth in this
Agreement will survive the termination of this Agreement and continue in full
force and effect.
10.07 Miscellaneous.
[1] The Executive may not assign any right or interest to, or in, any payments
payable under this Agreement; provided, however, that this prohibition does not
preclude the Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after the Executive’s death and does not
preclude the legal representative of the Executive’s estate from assigning any
right under this Agreement to the person or persons entitled to it.
[2] This Agreement will be binding upon and will inure to the benefit of the
Executive, the Executive’s heirs and legal representatives and the Company and
its successors.
[3] The headings in this Agreement are inserted for convenience of reference
only and will not be a part of or control or affect the meaning of any provision
of the Agreement.

14



--------------------------------------------------------------------------------



 



10.08 Successors to Company. This Agreement may and will be assigned or
transferred to, and will be binding upon and will inure to the benefit of, any
successor of the Company, and any successor will be substituted for the Company
under the terms of this Agreement. As used in this Agreement, the term
“successor” means any person, firm, corporation or business entity which at any
time, whether by merger, purchase or otherwise, acquires all or essentially all
of the assets of the business of the Company. Notwithstanding any assignment,
the Company will remain, with any successor, jointly and severally liable for
all its obligations under this Agreement.
10.09 IRC Section 409A Compliance. The parties will administer this Agreement in
a good faith attempt to avoid imposition on Executive of penalties under
Section 409A of the Internal Revenue Code of 1986 and the guidance promulgated
thereunder. If Executive is a “specified employee” as defined under
Section 409A, and to the extent any payments under this Agreement are otherwise
payable in the period beginning with the termination date and ending six months
after the termination date and would subject Executive to penalties under
Section 409A, such payments will be delayed, aggregated, and paid as soon as
practicable after the date that is six months after the date of termination.
      IN WITNESS WHEREOF, the Parties have duly executed and delivered this
Agreement, which includes an arbitration provision, and consists of 15 pages.

              EXECUTIVE
 
            /s/ Jon Ricker      
 
            Dated: March 27, 2009
 
            DSW INC
 
       
 
  By:   /s/ Kathleen C. Maurer
 
       
 
            Dated: March 27, 2009

15